Case 4:21-mj-00083-CLR Document 5 Filed 08/11/21 Page 1of1

Pursuant to Local Rules 4 and 6 (see back of form for pertinent portions of same) you must complete and return this
form im mediately if you represent a defendant in this district.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

APPEARANCE AFFIDAVIT OF COUNSEL
UNITED STATES OF AMERICA

VS ) CRIMINAL: 4:21MJ83
BRIAN ULRICH )
)

Enter my appearance as :

(/) Counsel for Defendant BRIAN ULRICH
Name of Defendant

( ) Co-counsel for Defendant

( ) Local Counsel for Defendant
(/) Lam a member of the Bar in the SOUTHERN DISTRICT OF GEORGIA

 

(_) Enclosed is a certificate of good standing since I am not a member of the Bar of the
Southern District of Georgia

(W%) I hereby acknowledge receipt of the Local Rules for this U. S. District Court and do further
acknowledge the fact that I am familiar with said rules and that my conduct during the course of
this case shall be in accordance with said rules, in default of which Imay be held on contempt.

 

 

 

 

 

( ) Other
MAA L/S
Dated at RICHMOND HILL / GA Name / A.J. BALBO
City / State (Please Print)
on__11TH day of AUGUST _,2021. Address P.O. BOX 1297

 

RICHMOND HILL, GA 31324

 

 

Phone 912-459-1776

 
